Citation Nr: 0014961	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-39 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel






INTRODUCTION

The veteran had verified service from March 1972 to October 
1982 in the U.S. Army and other full-time service with the 
New Mexico Army National Guard from January 1986 to May 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The Board observes that the RO issued a rating decision in 
August 1999, which considered an April 1999 compensation and 
pension examination for post-traumatic stress disorder as an 
informal application to reopen the claim for service 
connection for post-traumatic stress disorder.  See 38 C.F.R. 
§§ 3.155, 3.160(e) (1999).  In that regard, the Board notes 
that the current appeal is derivative of an October 1995 
rating decision.  See 38 C.F.R. § 3.160(c) (1999).  The 
veteran filed a notice of disagreement in March 1996.  The RO 
issued a statement of the case in July 1996.  The appeal was 
perfected by filing a VA Form 9 in August 1996.  While the VA 
Form 9 reflects "[r]equest hearing with local hearing 
officer - I will furnish additional evidence and/ or 
witnessing during my hearing with the local hearing 
officer", the Board observes that there was no other pending 
claim to which the filing of a VA Form 9 was appropriate.  
The veteran was scheduled for a hearing in April 1998.  A VA 
Form 119 dated in April 1998 reflects that the veteran 
thought the hearing was to address another pending matter and 
requested a VA examination on the psychiatric disorder.  
There is no indication from the April 1998 statement from the 
veteran's representative that he had withdrawn the appeal as 
to the October 1995 rating decision.  Based on the foregoing, 
the Board determines that the October 1995 rating decision 
that denied service connection for post-traumatic stress 
disorder has not been finally adjudicated and the appeal 
therefrom is properly before the Board.  

In addition, a review of the evidence of record appears to 
have reasonably raised the issue of entitlement to an 
increased evaluation for a dysthymic disorder (claimed as 
major depression) currently evaluated as 10 percent 
disabling.  As this claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  See Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The veteran does not have a diagnosis of post-traumatic 
stress disorder.  


CONCLUSION OF LAW

Service connection for post-traumatic stress disorder (PTSD) 
is not well-grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from post-traumatic 
stress disorder (PTSD) related to his treatment during his 
National Guard service.  He reported that he is angry and 
depressed.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 2) lay evidence 
of having experienced a stressor during service; and 3) 
medical evidence of a nexus between the diagnosis of PTSD and 
the claimed in-service stressor.  See Gaines v. West, 11 Vet. 
App. 353 (1998).  In claims for service connection, due 
consideration must be given to the nature, types, and 
circumstances of the veteran's military service.  See 38 
U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(d) (1999).  

A claimant must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  See Murphy at 81.  The relationship need not be 
conclusive, but only plausible in light of the evidence of 
record to include the medical opinions.  See Mattern v. West, 
12 Vet. App. 222 (1999); Nolen v. West, 12 Vet. App. 347 
(1999).  A claimant would not meet the burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  

For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995); see also Arms v. West, 12 Vet. App. 188 
(1999).  

The Board has reviewed the evidence of record and 
acknowledges the veteran's contentions that he has PTSD 
related to his National Guard service.  See Layno v. Brown, 6 
Vet. App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, the requisite element that must be 
addressed in a service connection claim for PTSD, is whether 
the veteran has a clinical diagnosis of PTSD.  Even though a 
consultation record dated in June 1992 reflects "depression; 
"?" PTSD," prior to 1992, the veteran had no complaints of 
or treatment for a psychiatric disorder as reflected in his 
service medical records.  In brief, the evidence of record 
demonstrates that the veteran has consistently been diagnosed 
with major depressive disorder, adjustment disorder with 
depressed mood, ineffective coping, and dysthymia, inter 
alia, since his initial mental health evaluation in May 1992 
following a work related incident.  The veteran was admitted 
for treatment of depression in June 1992.  The Minnesota 
Multiphasic Personality Inventory (MMPI) and Shipley tests, 
administered in June 1992, were not indicative of PTSD.  The 
veteran underwent a VA examination for PTSD in September 1995 
with no final diagnosis of PTSD.  Vet Center treatment 
records dated in 1995 and 1996 reflect that the veteran felt 
abused and traumatized.  The diagnoses included major 
depression precipitated by loss of military career and death 
of a child.  The veteran underwent a subsequent VA 
examination for PTSD in April 1999 with no diagnosis of PTSD.  
In this regard, the Board emphasizes that the competent 
evidence of record does not reflect a diagnosis of PTSD, a 
fundamental requirement for a claim of service connection for 
post-traumatic stress disorder.  Without competent medical 
evidence establishing a current diagnosis of PTSD, there is 
no basis for a service connection claim for PTSD.  See Gilpin 
v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998) (citing 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997)).  
Therefore, the claim for service connection for PTSD is not 
well-grounded and must be denied.  

Since the veteran failed to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 (1999) 
(VA cannot assist a claimant in developing a claim that is 
not well-grounded).  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

As the foregoing discussion explains the need for competent 
evidence of a current disability which is linked by competent 
medical evidence to service, the Board views its previous 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  See Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for PTSD is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

